DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 1 and 21-28 are toward the originally filed invention of using sensors and processing measures to provide information on a condition.
Claims 29-39 are toward an endoscopic device that can cause fluorescence and obtain video images of tissue. 
Claims 41-51 are toward a specific method to be used to identify lesion versus healthy tissue.
The endoscopic system is restrictable from the original invention because, the inventions are seen as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of the processing device has separate utility such as being used as an outside source for investigation of tissue looking at things such as skin cancer with no need for an endoscopic system.  See MPEP § 806.05(d).  Also, the originally invention is back end processing of using a molecular probe that can be excited.  The new invention is that of the front-end hardware used to excite tissue.  This is not overlapping in scope as the back end can be used with a different front-end and the front-end used with different software. 
The method is restrictable from the original system because, the system can be used rather for looking at skin cancer and not polyps. 
s 29-51 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its subsequent dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim language calls for “by solving a… mathematical relationship as a function…the temperature map” in lines 18-19.  However, there is no support or mention of solving a function or the mathematical relationship between the optical or temperature map.

Further, regarding claim 1, the claim sets generating a map of the decay of the phosphorescence or fluorescence which is then compared to the temperature map.  However, the specification only mentions mapping oxygenation using lifetime decay and that the temperature map can be used for the phosphorescence values.  The specification does not set forth the generation of the map of decay and then using it as a comparison as steps that the processor is performing.  The applicant is reminded that the processor is performing specific steps in the claimed invention and that this needs to be reflected in the specification.  The specification in detail description is centered on the oxygenation mapping in order to map polyps while the claims appear to be centered around creating the oxygenation value for mapping.  There appears to be a disconnect between application’s claims and specification. 

Claim 1 and its subsequent dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In paragraph [0056] of the specification, it states that there is currently no clinically practice method of quantitatively assessing tissue oxygenation during colonoscopy or method of exploiting such information to improve e polyp detection. In paragraph [0075] and [0069], it does mention calculations may be used to determine and map fluorescent or phosphorescent lifetime or a related parameter but does not go into detail.
The above determination was found by going through the Wand’s Factors listed below:
(A) The breadth of the claims: broad with no detail on equation/function or algorithm or relationship between different sensed signals.
(B) The nature of the invention: The invention is such that a new way to detect polyps was found.
(C) The state of the prior art: The prior art is not detailed in algorithms. 
(D) The level of one of ordinary skill: Skill is that of a PhD or MD.
(E) The level of predictability in the art: The art is not predictable as polyps are not predictable.

(G) The existence of working examples: There appear to not be working examples (of the functions and algorithms). 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The level experimentation needed would be large as there is no direction given as to the relationship between maps, sensed signals and functions. 
Examiner notes that the 112(a) rejections are not a dead end for applicant.  It appears that there is a disconnect (because of word choice and broadness of claims) between what is being claimed versus what is being said in the specification as the invention. Examiner notes that temperature appears rather to be calibrating the device used for determining oxygenation of tissue using a mapped image.  Examiner notes that the phosphorescence lifetime is used to create an oxygenation map rather than a decay map.  It appears rather that the temperature is not exactly mapped (as in two mapped images of information) but rather tracked to be used to calibrate the device from which the oxygen map is being formed.  For example, see [0021] of present application’s specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its subsequent dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Regarding claim 1, the language of “generate a condition map….by solving a temperature dependent mathematical relationship as a function of the optical response map and the temperature map” is indefinite.  It is unclear what the mathematical relationship is and how this relationship is a function of the map of the physiological condition.  Nor is it clear as to how temperature and phosphorescent or fluorescent data is related to one another.  It appears that the claimed invention is putting forth steps that are done prior to the steps set forth in the specification. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and in particular applicant’s specification. 
Okabe, “Intracellular temperature mapping with a fluorescent polymeric thermometer and fluorescence lifetime imaging microscopy”, Nature Communications, 2012.
Okabe discloses: The first intracellular temperature mapping based on a fluorescent polymeric thermometer and fluorescence lifetime imaging microscopy.

Xu, “Dual-mode Imaging of Cutaneous Tissue Oxygenation and Vascular Function”, Jove, 2010.
Xu discloses: Accurate assessment of cutaneous tissue oxygenation…using multispectral images where dynamic thermographic images captured by the infrared camera were used to reconstruct the vascular function map. 

Mol Imaging, 2007.
Hassan discloses: A fluorescence lifetime imaging system for small animals which shows fluorescence lifetime for a dye for mapping lifetime for cancer in mice. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793